Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-15, 17-18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable  by "Revit User Guide" to Autodesk et. al., (hereinafter, "Revit")..
As per claim 1, Revit teaches a computer implemented method for automatically creating from a physical model, which is a digital representation of a structure and comprises in a 5digital form a plurality of physical parts, an analysis model for structural analysis of the structure, the method comprising (Page 9 discloses in the Revit model, every drawing sheet, 2D and 3D view, and schedule is a presentation of information from the same underlying building model database. As you work in drawing and schedule views, Revit Architecture collects information about the building project and coordinates this information across all other representations of the project. The Revit parametric change engine automatically coordinates changes made anywhere—in model views, drawing sheets, schedules, sections, and plans. Page 1742 also discloses Revit Structure integrates a physical model for layout, coordination, and documentation with an independently editable analytical model for building design and analysis): 
running in a computer an analysis tool application configured to automatically create analysis models from physical models; retrieving, by the analysis tool application, the physical model (Page 10 discloses the Revit platform for building information modeling is a design and documentation system that supports the design, drawings, and schedules required for a building project. Building information modeling (BIM) delivers information about project design, scope, quantities, and phases when you need it);  10
determining at least for each load-bearing physical part in the physical model an initial element (Page 11 discloses when creating a project, you add Revit parametric building elements to the design. Revit Architecture classifies elements by categories, families, and types. A category is a group of elements that you use to model or document a building design. For example, categories of model elements include walls and beams. Page 1738 also discloses a reference line is used when designing families of model elements or placing elements in a building model. When you draw a reference line in a view, the line is visible in other, related views.);
determining for each initial element at least one part plane, which is a finite plane (Page 1738 discloses a reference plane which is a 2-dimensional plane used when designing families of model elements or placing elements in a building model.);
sorting the part planes to a sorted order (Page 489 discloses a family is a group of elements with a common set of properties, called parameters, and a related graphical representation. Different elements belonging to a family may have different values for some or all of their parameters, but the set of parameters (their names and meanings) is the same. These variations within the family are called family types or types. Examiner notes the planes can be grouped as a family which allows for sorting planes based on the user’s choosing.);
performing for each part plane according to the sorted order the following: searching for analysis planes that are according to a first set of rules mergeable (Page 224 discloses after placing walls in the drawing area, you can modify their layout and geometry using tools common to most elements…the current topic addresses wall-specific modifications, such as changing the physical structure of walls or editing joins. Page 231 also discloses Revit Architecture automatically creates joins between intersecting walls. Use the following procedure to join the geometry of closely-spaced parallel walls. 1 In a plan view, place the walls less than 6 inches apart. Examiner notes that each element such as a wall has its corresponding plane therefore having intersecting walls allows for mergeble planes.);
if one or more analysis planes are found, merging the part plane to one of the one or more analysis planes, else creating an analysis plane from the part plane (Page 231 discloses Revit Architecture automatically creates joins between intersecting walls…join the geometry of closely-spaced parallel walls…this procedure to place a wall that is joined to a mid-end face in another wall. When you drag either of the joined walls, the join is maintained, and the other wall lengthens or shortens accordingly);
creating, for the analysis model, analysis elements by adjusting the initial 20elements based on intersections of analysis planes ((Page 231 discloses Revit Architecture automatically creates joins between intersecting walls and Page 579 discloses when Rigid Links is enabled, an additional analytical segment is engaged in the model between the end of the analytical model of a beam and the analytical model of a column. Examiner notes that initial elements have their own planes so when the elements intersect their planes intersect as well. );
and outputting the analysis model comprising the analysis elements for structural analysis (Page 1149 discloses after you have placed room components in all the areas in a plan, you can export your design as a gbXML file and use a third-party load analysis software application to perform a load analysis).
As per claim 2, Revit teaches the computer implemented method of claim 1, Revit further teaches 25wherein the determining of an initial element comprises: determining for each longitudinal load-bearing physical part an initial element which is an 1D element (Page 580 discloses use the mouse to sketch the beam, moving the cursor to the endpoint. Examiner notes that sketching a beam only allows for one direction of movement to the endpoint hence a 1D element.); and determining for each planar load-bearing physical part an initial element which is a 2D element (Page 672 discloses you may pre-select the height (top) or depth (base) of a structural wall from the Options Bar. Select either Height or Depth from the list box, then use the Constraint list to the right of Height/Depth selection to set the constraint of the top or base of the wall either by Level or as Unconnected). 
As per claim 3, Revit teaches the computer implemented method of claim 2, Revit further teaches wherein a part plane determined for an 1D initial element is a finite rectangular plane having four definition points defined (Page 150 discloses a reference point is an element that specifies a location in the XYZ work space of the conceptual design environment. You place reference points to design and plot lines, splines, and forms). using the 1D initial element and one or more offset values, and a part plane determined for an 2D element is a Page 1490 discloses  You can use a reference plane to define the point where walls wrap for doors and windows…specifies whether a reference plane, sketched during the creation of a family, is a reference in a project. This means that you can dimension to the family or align to Is Reference it. If you set a reference plane as a reference for all family types, then you can consistently dimension to that family type when you place it in your project).
As per claim 4, Revit teaches the computer implemented method of claim 1, Revit further teaches further comprising associating an analysis plane with information on part planes merged to it and 10information on a part plane from which the analysis plane is created (Page 1334 discloses Reference Line intersection for Wall-Wall junctions, it is not enough that they collide: their reference lines must also intersect. The element (or skin) with the higher-priority Building Material will cut the one of a lower priority. Junction Order for Equal-Priority Walls: If two Walls of the same priority meet (their reference lines intersect), use Junction Order to control the element level junction). 
As per claim 7, Revit teaches the computer implemented method of claim 4, Revit further teaches wherein the creating analysis elements by adjusting the initial elements based on intersections of analysis planes comprises for a 2D initial element the following:  5determining one analysis plane associated with a part plane created for the 2D initial element; searching for two analysis planes fulfilling a third set of rules; if found, creating an analysis element to the intersection of the one analysis plane and the two analysis planes; and  10if not found, creating an analysis element to the one part plane (Page 1334 discloses  Reference Line intersection For Wall-Wall junctions, it is not enough that they collide: their reference lines must also intersect. The element (or skin) with the higher-priority Building Material will cut the one of a lower priority. Junction Order for Equal-Priority Walls If two Walls of the same priority meet (their reference lines intersect), use Junction Order to control the element level junction. Examiner notes that this reference teaches of the intersections in analysis planes and what Revit will do in that situation). 
As per claim 8, Revit teaches the computer implemented method of claim 7, Revit further teaches wherein the third set of rules comprises that an analysis plane is not parallel with the one analysis planes, is within a predetermined distance from a position of the 2D initial element and two of 15corresponding two or more physical parts connect (Page 159 discloses for hosted and driving reference points, specifies whether only the reference plane Show Normal Reference Plane Only perpendicular to the geometry of the host will be visible and Page 259 discloses offsets the wall panel the specified distance and in a direction perpendicular to the face of the curtain wall). 
As per claim 10, Revit teaches the computer implemented method of claim 1, Revit further teaches wherein the first set 5of rules comprises that an analysis plane and a part plane are mergeable if they are parallel within a tolerance, overlap at least partly, are within a predetermined distance from each other and two of corresponding two or more physical parts connect (Page 1279 discloses if desired, select some elements in a view. 2 Click Collaborate tab ➤ Coordinate panel ➤ Interference Check drop-down ➤ (Run Interference Check). The Interference Check dialog opens. If you selected elements in the view, the dialog is filtered to display only those element categories. If you did not select any elements, the dialog displays all categories from the current project. 3 On the left side of the dialog, select a value from the first Categories from drop-down. 4 Select the desired categories. For example, select Roofs as the category. 5 On the right side of the dialog, select a value from the second Categories from drop-down. This value could be a current selection of elements, the current project, or a linked Revit model. 6 Select the other desired categories. 7 Click OK. If there are no interferences to report, a dialog displays informing you of this. If there are interferences to report, the Interference Report dialog displays. The dialog lists all elements that are in conflict with one another. Interferences are grouped according to the way you generated the check. 9 To correct a conflict, click in the view and modify the overlapping elements. The Interference Report dialog remains visible. 10 When you have fixed the problem intersection, in the Interference Report dialog, click Refresh. If the problem has been resolved, the problem elements are removed from the list of conflicts. Examiner notes in summary, Revit has a useful feature that teaches if parts are interfering each other and the solution provided.
As per claim 11, Revit teaches the computer implemented method of claim 1, Revit further teaches further comprising associating an analysis plane with information on part planes merged to the analysis plane and information on a part plane from which the analysis plane is created (Page 1488 discloses you can create a family that is hosted by the active work plane. This can be very useful both in a project environment and within a nested family where you may need a nested sub-component to reside on a particular plane. You can make any non-hosted family a work plane-based family).
As per claim 12, Revit teaches the computer implemented method of claim 1, Revit further teaches further comprising:  15outputting the analysis model via a user interface to a user (Page 1118 discloses Revit Architecture supports exporting to CAD (DWG and DXF), ACIS (SAT), and MicroStation® (DGN) file formats).
As per claim 13, Revit teaches a computer implemented method for automatically creating from a physical model, which is a digital representation of a structure and comprises in a 5digital form a plurality of physical parts, an analysis model for structural analysis of the structure, the method comprising (Page 9 discloses in the Revit model, every drawing sheet, 2D and 3D view, and schedule is a presentation of information from the same underlying building model database. As you work in drawing and schedule views, Revit Architecture collects information about the building project and coordinates this information across all other representations of the project. The Revit parametric change engine automatically coordinates changes made anywhere—in model views, drawing sheets, schedules, sections, and plans. Page 1742 also discloses Revit Structure integrates a physical model for layout, coordination, and documentation with an independently editable analytical model for building design and analysis): 
running in a computer an analysis tool application configured to automatically create analysis models from physical models; retrieving, by the analysis tool application, the physical model (Page 10 discloses the Revit platform for building information modeling is a design and documentation system that supports the design, drawings, and schedules required for a building project. Building information modeling (BIM) delivers information about project design, scope, quantities, and phases when you need it);  10
determining at least for each load-bearing physical part in the physical model at least one part plane, which is a finite plane covering an area bigger than the physical part (Page 11 discloses when creating a project, you add Revit parametric building elements to the design. Revit Architecture classifies elements by categories, families, and types. A category is a group of elements that you use to model or document a building design. For example, categories of model elements include walls and beams. Page 1738 also discloses a reference line is used when designing families of model elements or placing elements in a building model. When you draw a reference line in a view, the line is visible in other, related views and Page 1738 discloses a reference plane which is a 2-dimensional plane used when designing families of model elements or placing elements in a building model.);
checking for each part plane whether there exists, according to a first set of rules, one or more parallel and overlapping part planes, and if there is, merging the part plane and at least one of the one or more parallel and overlapping part planes (Page 1279 discloses if desired, select some elements in a view. 2 Click Collaborate tab ➤ Coordinate panel ➤ Interference Check drop-down ➤ (Run Interference Check). The Interference Check dialog opens. If you selected elements in the view, the dialog is filtered to display only those element categories. If you did not select any elements, the dialog displays all categories from the current project. 3 On the left side of the dialog, select a value from the first Categories from drop-down. 4 Select the desired categories. For example, select Roofs as the category. 5 On the right side of the dialog, select a value from the second Categories from drop-down. This value could be a current selection of elements, the current project, or a linked Revit model. 6 Select the other desired categories. 7 Click OK. If there are no interferences to report, a dialog displays informing you of this. If there are interferences to report, the Interference Report dialog displays. The dialog lists all elements that are in conflict with one another. Interferences are grouped according to the way you generated the check. 9 To correct a conflict, click in the view and modify the overlapping elements. The Interference Report dialog remains visible. 10 When you have fixed the problem intersection, in the Interference Report dialog, click Refresh. If the problem has been resolved, the problem elements are removed from the list of conflicts. Examiner notes in summary, Revit has a useful feature that teaches if parts are interfering each other and the solution provided.
treating each part plane which is not merged, as a merged plane (Page 231 discloses Revit Architecture automatically creates joins between intersecting walls…join the geometry of closely-spaced parallel walls…this procedure to place a wall that is joined to a mid-end face in another wall. When you drag either of the joined walls, the join is maintained, and the other wall lengthens or shortens accordingly);
5determining, for an analysis model, analysis elements using intersections of merged planes((Page 231 discloses Revit Architecture automatically creates joins between intersecting walls and Page 579 discloses when Rigid Links is enabled, an additional analytical segment is engaged in the model between the end of the analytical model of a beam and the analytical model of a column. Examiner notes that initial elements have their own planes so when the elements intersect their planes intersect as well. );
and outputting the analysis model comprising the analysis elements for the structural analysis (Page 1149 discloses after you have placed room components in all the areas in a plan, you can export your design as a gbXML file and use a third-party load analysis software application to perform a load analysis).
As per claim 14, Revit an apparatus comprising at least one processor; and at least one memory including computer program code; the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: (Page 1639 discloses enable the 3 GB feature on your Windows® operating system to improve performance on 32-bit machines) 
retrieve a physical model, which is a digital representation of a structure and comprises in a digital form a plurality of physical parts; (Page 9 discloses in the Revit model, every drawing sheet, 2D and 3D view, and schedule is a presentation of information from the same underlying building model database. As you work in drawing and schedule views, Revit Architecture collects information about the building project and coordinates this information across all other representations of the project. The Revit parametric change engine automatically coordinates changes made anywhere—in model views, drawing sheets, schedules, sections, and plans. Page 1742 also discloses Revit Structure integrates a physical model for layout, coordination, and documentation with an independently editable analytical model for building design and analysis): 
determine at least for each load-bearing physical part in the physical model an initial element (Page 11 discloses when creating a project, you add Revit parametric building elements to the design. Revit Architecture classifies elements by categories, families, and types. A category is a group of elements that you use to model or document a building design. For example, categories of model elements include walls and beams. Page 1738 also discloses a reference line is used when designing families of model elements or placing elements in a building model. When you draw a reference line in a view, the line is visible in other, related views.);
determine for each initial element at least one part plane, which is a finite plane (Page 1738 discloses a reference plane which is a 2-dimensional plane used when designing families of model elements or placing elements in a building model.);
sort the part planes to a sorted order (Page 489 discloses a family is a group of elements with a common set of properties, called parameters, and a related graphical representation. Different elements belonging to a family may have different values for some or all of their parameters, but the set of parameters (their names and meanings) is the same. These variations within the family are called family types or types. Examiner notes the planes can be grouped as a family which allows for sorting planes based on the user’s choosing.);
perform for each part plane according to the sorted order the following: searching for analysis planes that are according to a first set of rules mergeable (Page 224 discloses after placing walls in the drawing area, you can modify their layout and geometry using tools common to most elements…the current topic addresses wall-specific modifications, such as changing the physical structure of walls or editing joins. Page 231 also discloses Revit Architecture automatically creates joins between intersecting walls. Use the following procedure to join the geometry of closely-spaced parallel walls. 1 In a plan view, place the walls less than 6 inches apart. Examiner notes that each element such as a wall has its corresponding plane therefore having intersecting walls allows for mergeble planes.);
if one or more analysis planes are found, merging the part plane to one of the one or more analysis planes, else creating an analysis plane from the part plane (Page 231 discloses Revit Architecture automatically creates joins between intersecting walls…join the geometry of closely-spaced parallel walls…this procedure to place a wall that is joined to a mid-end face in another wall. When you drag either of the joined walls, the join is maintained, and the other wall lengthens or shortens accordingly);
create, for the analysis model, analysis elements by adjusting the initial 20elements based on intersections of analysis planes ((Page 231 discloses Revit Architecture automatically creates joins between intersecting walls and Page 579 discloses when Rigid Links is enabled, an additional analytical segment is engaged in the model between the end of the analytical model of a beam and the analytical model of a column. Examiner notes that initial elements have their own planes so when the elements intersect their planes intersect as well. );
output the analysis model comprising the analysis elements for structural analysis (Page 1149 discloses after you have placed room components in all the areas in a plan, you can export your design as a gbXML file and use a third-party load analysis software application to perform a load analysis).
As per claim 15, Revit teaches, the apparatus of claim 14, wherein the at least one memory and computer program code configured to, with the at least one processor, further cause the apparatus at least to, Revit further teaches 25determined determine for each longitudinal load-bearing physical part an initial element which is an 1D element (Page 580 discloses use the mouse to sketch the beam, moving the cursor to the endpoint. Examiner notes that sketching a beam only allows for one direction of movement to the endpoint hence a 1D element.); and determine for each planar load-bearing physical part an initial element which is a 2D element (Page 672 discloses you may pre-select the height (top) or depth (base) of a structural wall from the Options Bar. Select either Height or Depth from the list box, then use the Constraint list to the right of Height/Depth selection to set the constraint of the top or base of the wall either by Level or as Unconnected). 
As per claim 17, Revit teaches, the apparatus of claim 14, Revit further teaches wherein the at least one memory and computer program code configured to, with the at least one processor, further cause 30the apparatus at least to apply as the first set of rules at least the following, at an analysis plane and a part plane are mergeable if they are parallel within a tolerance, overlap at least partly, are within a predetermined distance from each other and two of corresponding two or more physical parts connect (Page 1279 discloses if desired, select some elements in a view. 2 Click Collaborate tab ➤ Coordinate panel ➤ Interference Check drop-down ➤ (Run Interference Check). The Interference Check dialog opens. If you selected elements in the view, the dialog is filtered to display only those element categories. If you did not select any elements, the dialog displays all categories from the current project. 3 On the left side of the dialog, select a value from the first Categories from drop-down. 4 Select the desired categories. For example, select Roofs as the category. 5 On the right side of the dialog, select a value from the second Categories from drop-down. This value could be a current selection of elements, the current project, or a linked Revit model. 6 Select the other desired categories. 7 Click OK. If there are no interferences to report, a dialog displays informing you of this. If there are interferences to report, the Interference Report dialog displays. The dialog lists all elements that are in conflict with one another. Interferences are grouped according to the way you generated the check. 9 To correct a conflict, click in the view and modify the overlapping elements. The Interference Report dialog remains visible. 10 When you have fixed the problem intersection, in the Interference Report dialog, click Refresh. If the problem has been resolved, the problem elements are removed from the list of conflicts. Examiner notes in summary, Revit has a useful feature that teaches if parts are interfering each other and the solution provided.
As per claim 18, Revit teaches the apparatus of claim 14, Revit further teaches wherein the at least one memory and computer program code configured to, with the at least one processor, further cause 30the apparatus at least associate an analysis plane with information on part planes merged to the analysis plane and information on a part plane from which the analysis plane is created (Page 1488 discloses you can create a family that is hosted by the active work plane. This can be very useful both in a project environment and within a nested family where you may need a nested sub-component to reside on a particular plane. You can make any non-hosted family a work plane-based family).
As per claim 20, Revit teaches non-transitory computer readable medium comprising program 20instructions for causing, when executed by a computing device, the computing device to create analysis elements forming an analysis model for structural analysis of a structure by performing: determining, from a physical model, which is a digital representation of the structure and comprises in a digital form a plurality of physical parts (Page 9 discloses in the Revit model, every drawing sheet, 2D and 3D view, and schedule is a presentation of information from the same underlying building model database. As you work in drawing and schedule views, Revit Architecture collects information about the building project and coordinates this information across all other representations of the project. The Revit parametric change engine automatically coordinates changes made anywhere—in model views, drawing sheets, schedules, sections, and plans. Page 1742 also discloses Revit Structure integrates a physical model for layout, coordination, and documentation with an independently editable analytical model for building design and analysis): 
determining, from a physical model, which is a digital representation of the structure and comprises in a digital form a plurality of physical parts, at least for each load-bearing physical part in the physical model an initial element (Page 11 discloses when creating a project, you add Revit parametric building elements to the design. Revit Architecture classifies elements by categories, families, and types. A category is a group of elements that you use to model or document a building design. For example, categories of model elements include walls and beams. Page 1738 also discloses a reference line is used when designing families of model elements or placing elements in a building model. When you draw a reference line in a view, the line is visible in other, related views.);
determining for each initial element at least one part plane, which is a finite plane (Page 1738 discloses a reference plane which is a 2-dimensional plane used when designing families of model elements or placing elements in a building model.);
sorting the part planes to a sorted order (Page 489 discloses a family is a group of elements with a common set of properties, called parameters, and a related graphical representation. Different elements belonging to a family may have different values for some or all of their parameters, but the set of parameters (their names and meanings) is the same. These variations within the family are called family types or types. Examiner notes the planes can be grouped as a family which allows for sorting planes based on the user’s choosing.);
(Page 224 discloses after placing walls in the drawing area, you can modify their layout and geometry using tools common to most elements…the current topic addresses wall-specific modifications, such as changing the physical structure of walls or editing joins. Page 231 also discloses Revit Architecture automatically creates joins between intersecting walls. Use the following procedure to join the geometry of closely-spaced parallel walls. 1 In a plan view, place the walls less than 6 inches apart. Examiner notes that each element such as a wall has its corresponding plane therefore having intersecting walls allows for mergeble planes.);
if one or more analysis planes are found, merging the part plane to one of the one or more analysis planes, else creating an analysis plane from the part plane (Page 231 discloses Revit Architecture automatically creates joins between intersecting walls…join the geometry of closely-spaced parallel walls…this procedure to place a wall that is joined to a mid-end face in another wall. When you drag either of the joined walls, the join is maintained, and the other wall lengthens or shortens accordingly);
and creating analysis elements for the analysis model by adjusting the initial 20elements based on intersections of analysis planes ((Page 231 discloses Revit Architecture automatically creates joins between intersecting walls and Page 579 discloses when Rigid Links is enabled, an additional analytical segment is engaged in the model between the end of the analytical model of a beam and the analytical model of a column. Examiner notes that initial elements have their own planes so when the elements intersect their planes intersect as well).
As per claim 21, Revit teaches a non-transitory computer readable medium comprising program instructions for causing, when executed by a computing device, the computing device to create analysis elements forming an analysis model for structural analysis of a 10structure by performing: determining, from a physical model, which is a digital representation of the structure and comprises in a digital form a plurality of physical parts (Page 9 discloses in the Revit model, every drawing sheet, 2D and 3D view, and schedule is a presentation of information from the same underlying building model database. As you work in drawing and schedule views, Revit Architecture collects information about the building project and coordinates this information across all other representations of the project. The Revit parametric change engine automatically coordinates changes made anywhere—in model views, drawing sheets, schedules, sections, and plans. Page 1742 also discloses Revit Structure integrates a physical model for layout, coordination, and documentation with an independently editable analytical model for building design and analysis),
 at least for each load-bearing physical part in the physical model at least one part plane, which is a finite plane covering an area bigger than the physical part (Page 11 discloses when creating a project, you add Revit parametric building elements to the design. Revit Architecture classifies elements by categories, families, and types. A category is a group of elements that you use to model or document a building design. For example, categories of model elements include walls and beams. Page 1738 also discloses a reference line is used when designing families of model elements or placing elements in a building model. When you draw a reference line in a view, the line is visible in other, related views and Page 1738 discloses a reference plane which is a 2-dimensional plane used when designing families of model elements or placing elements in a building model.);  
15checking for each part plane whether there exists, according to a first set of rules, one or more parallel and overlapping part planes, and if there is, merging the part plane and at least one of the one or more parallel and overlapping part planes (Page 224 discloses after placing walls in the drawing area, you can modify their layout and geometry using tools common to most elements…the current topic addresses wall-specific modifications, such as changing the physical structure of walls or editing joins. Page 231 also discloses Revit Architecture automatically creates joins between intersecting walls. Use the following procedure to join the geometry of closely-spaced parallel walls. 1 In a plan view, place the walls less than 6 inches apart. Examiner notes that each element such as a wall has its corresponding plane therefore having intersecting walls allows for mergeble planes.);
 treating each part plane which is not merged, as a merged plane; determining analysis elements for the analysis model using intersections 20of merged planes ((Page 231 discloses Revit Architecture automatically creates joins between intersecting walls and Page 579 discloses when Rigid Links is enabled, an additional analytical segment is engaged in the model between the end of the analytical model of a beam and the analytical model of a column. Examiner notes that initial elements have their own planes so when the elements intersect their planes intersect as well). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revit, and further in view of "ARCHICAD 23 Reference Guide" to Graphisoft et al., (hereinafter, "ArchiCAD")
As per claim 5, Revit teaches the computer implemented method of claim 4, Revit further teaches wherein the creating analysis elements by adjusting the initial elements based on intersections of analysis planes comprises for an 1D initial element the following:  15determining two analysis planes associated with part planes created for the 1D initial element (Page 590 discloses when you sketch beams, you can use available graphical controls to modify the attachment points between each beam and the structural element (column, structural wall). You can either set the location of the controls when creating the beam or select and manually adjust it after the beam is created).
Revit fails to explicitly teach searching for each end point of the 1D initial element an analysis plane fulfilling a second set of rules; if found, creating for the corresponding end point an analysis node to the 20intersection of the two analysis planes and one of the found one or more analysis planes;

However ArchiCAD teaches, searching for each end point of the 1D initial element an analysis plane fulfilling a second set of rules; if found, creating for the corresponding end point an analysis node to the 20intersection of the two analysis planes and one of the found one or more analysis planes (Page 534 discloses When one of these selection dots encounters a node, anchor point or edge of another element, where the cursor changes its shape to indicate a special relation, that selection dot becomes larger, showing that the element is attracted to the sensitive point. You can then click to join the two, elements without having to place the cursor at the actual joining point);
if not found, creating for the corresponding end point an analysis node by projecting the end point to the intersection of the two analysis planes; and creating an analysis element between the two analysis nodes (Page 583 discloses you can add new nodes to elements using the pet palette. Adding a node to a straight linear element creates an additional element. Adding a node to a polygon-type element increases the number of its edges. In the 3D Window, you can add nodes only to polygonal elements. To add a node to an element: 1. Select the element. 2. Click an edge of the element to bring up the pet palette. 3. Choose the Insert new node icon. 4. Click to define the location of the new node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of creating analysis elements based on intersections of analysis planes as taught by Revit with creating the analysis 
As per claim 6, the combination of Revit and ArchiCAD teaches the computer implemented method of claim 5, Revit teaches wherein the second set of rules comprises that an analysis plane is not parallel with the two analysis planes, the analysis plane is within a predetermined distance from a corresponding end point and two of corresponding two or more physical parts connect (Page 159 discloses for hosted and driving reference points, specifies whether only the reference plane Show Normal Reference Plane Only perpendicular to the geometry of the host will be visible and Page 259 discloses offsets the wall panel the specified distance and in a direction perpendicular to the face of the curtain wall). 
As per claim 9, Revit teaches the computer implemented method of claim 1, Revit further teaches wherein the determining for each initial element at least one part plane comprises: determining a type of a physical part for which the initial element is 20determined (Page 554 discloses click Structure tab ➤ Structure panel ➤ Column drop-down ➤ Structural Column);
if the type is column, creating at least two primary vertical part planes and two primary non-vertical part planes in a local coordinate system of the initial element (Page 1738 discloses a straight reference line provides 4 planes to sketch on. One plane is parallel to the work plane of the line itself, another is perpendicular to that plane, and the remaining 2 are at the ends of the line (perpendicular to the ends). All planes go through the reference line);
(Page 670 discloses two perpendicular planes for openings are provided by each beam, brace, or column. These planes align with the major and minor axis of the member);
if the type is wall, creating at least three secondary vertical planes and two secondary non-vertical planes in a local coordinate system of the initial element (Page 220 a wall’s Location Line property specifies which of its vertical planes is used to position the wall in relation to the path you sketch or otherwise specify in the drawing area. When laying out compound walls that join, you can place them precisely with respect to a particular material layer of interest, such as the concrete masonry units. Regardless of the wall type, you can select any of the following planes, either on the Options Bar (before placing the wall) or on the Properties palette (before or after): Wall Centerline (default), Core Centerline, Finish Face: Exterior, Finish Face: Interior, Core Face: Exterior, Core Face: Interior); 
Revit fails to explicitly teach and 31 if the type is slab, creating at least one secondary non-vertical plane in a local coordinate system of the initial element.
However ArchiCAD teaches and 31 if the type is slab, creating at least one secondary non-vertical plane in a local coordinate system of the initial element (Page 928 discloses a basic Slab has two possible reference planes: either the top or the bottom plane). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of determining a type for each initial element and its planes as taught by Revit with the number of reference planes for a Slab in ArchiCAD. The motivation to combine would have been ArchiCAD provides the number 
As per claim 16, Revit teaches, the apparatus of claim 14, wherein the at least one memory and computer program code configured to, with the at least one processor, further cause the apparatus at least to, Revit further teaches determine a type of a physical part for which the initial element is 20determined and use the type in determining for each initial element the at least one part 15plane by performing one of (Page 554 discloses click Structure tab ➤ Structure panel ➤ Column drop-down ➤ Structural Column);
creating, in response to the type being column, at least two primary vertical part planes and two primary non-vertical part planes in a local coordinate system of the initial element (Page 1738 discloses a straight reference line provides 4 planes to sketch on. One plane is parallel to the work plane of the line itself, another is perpendicular to that plane, and the remaining 2 are at the ends of the line (perpendicular to the ends). All planes go through the reference line);
creating, in response to the type being beam, at least one primary vertical part plane and 25one primary non-vertical part plane in a local coordinate system of the initial element (Page 670 discloses two perpendicular planes for openings are provided by each beam, brace, or column. These planes align with the major and minor axis of the member);
creating, in response to the type being wall, at least three secondary vertical planes and two secondary non-vertical planes in a local coordinate system of the initial element (Page 220 a wall’s Location Line property specifies which of its vertical planes is used to position the wall in relation to the path you sketch or otherwise specify in the drawing area. When laying out compound walls that join, you can place them precisely with respect to a particular material layer of interest, such as the concrete masonry units. Regardless of the wall type, you can select any of the following planes, either on the Options Bar (before placing the wall) or on the Properties palette (before or after): Wall Centerline (default), Core Centerline, Finish Face: Exterior, Finish Face: Interior, Core Face: Exterior, Core Face: Interior); 
Revit fails to explicitly teach and 31creating, in response to the type being slab, at least one secondary non-vertical plane in a local coordinate system of the initial element.
However ArchiCAD teaches and creating, in response to the type being slab, at least one secondary non-vertical plane in a local coordinate system of the initial element (Page 928 discloses a basic Slab has two possible reference planes: either the top or the bottom plane). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of determining a type for each initial element and its planes as taught by Revit with the number of reference planes for a Slab in ArchiCAD. The motivation to combine would have been ArchiCAD provides the number of reference planes a slab can provide and that “if you redefine an existing Slab’s Reference Plane from Core Top to Core Bottom, the entire Slab will change its position accordingly. This way, the connections previously made to the slab will remain intact (ArchiCAD Page 929)”. This helps when attached a slab to other elements such as a wall or column. 
As per claim 19, the apparatus of claim 14, Revit further teaches wherein the at least one memory and computer program code configured to, with the at least one processor, further cause the apparatus to perform at least one of: 
determining for each longitudinal load-bearing physical part an initial 15element which is an 1D element, which is a finite rectangular plane having four definition points defined using the 1D initial element and one or more offset values (Page 150 discloses a reference point is an element that specifies a location in the XYZ work space of the conceptual design environment. You place reference points to design and plot lines, splines, and forms).
determining for each planar load-bearing physical part an initial element which is a 2D element, which is a finite plane, which covers larger area than the physical planar element and has boundaries defined based on boundaries of the 20physical planar element and one or more offsets (Page 1490 discloses  You can use a reference plane to define the point where walls wrap for doors and windows…specifies whether a reference plane, sketched during the creation of a family, is a reference in a project. This means that you can dimension to the family or align to Is Reference it. If you set a reference plane as a reference for all family types, then you can consistently dimension to that family type when you place it in your project).
associating an analysis plane with information on part planes merged to it and 10information on a part plane from which the analysis plane is created (Page 1334 discloses Reference Line intersection for Wall-Wall junctions, it is not enough that they collide: their reference lines must also intersect. The element (or skin) with the higher-priority Building Material will cut the one of a lower priority. Junction Order for Equal-Priority Walls: If two Walls of the same priority meet (their reference lines intersect), use Junction Order to control the element level junction). 
Performing, for an 1D initial element, creating analysis elements by adjusting the initial elements based on intersections of analysis planes by 15determining two analysis planes associated with part planes created for the 1D initial element (Page 590 discloses when you sketch beams, you can use available graphical controls to modify the attachment points between each beam and the structural element (column, structural wall). You can either set the location of the controls when creating the beam or select and manually adjust it after the beam is created).
creating an analysis element between the two analysis nodes, wherein the second set of rules comprises that an analysis plane is not parallel with the two analysis planes, the analysis plane is within 5a predetermined distance from a corresponding end point and two of corresponding two or more physical parts connect (Page 159 discloses for hosted and driving reference points, specifies whether only the reference plane Show Normal Reference Plane Only perpendicular to the geometry of the host will be visible and Page 259 discloses offsets the wall panel the specified distance and in a direction perpendicular to the face of the curtain wall);
and performing, for a 2D initial element, creating analysis elements by adjusting the initial elements based on intersections of analysis planes comprises for a 2D initial element by determining one analysis plane associated with a part plane 10created for the 2D initial element, searching for two analysis planes fulfilling a third set of rules, creating, in response to finding two analysis planes fulfilling the third set of rules, an analysis element to the intersection of the (Page 1334 discloses  Reference Line intersection For Wall-Wall junctions, it is not enough that they collide: their reference lines must also intersect. The element (or skin) with the higher-priority Building Material will cut the one of a lower priority. Junction Order for Equal-Priority Walls If two Walls of the same priority meet (their reference lines intersect), use Junction Order to control the element level junction. Examiner notes that this reference teaches of the intersections in analysis planes and what Revit will do in that situation),
 wherein the third set of 15rules comprises that an analysis plane is not parallel with the one analysis planes, is within a predetermined distance from a position of the 2D initial element and two of corresponding two or more physical parts connect (Page 159 discloses for hosted and driving reference points, specifies whether only the reference plane Show Normal Reference Plane Only perpendicular to the geometry of the host will be visible and Page 259 discloses offsets the wall panel the specified distance and in a direction perpendicular to the face of the curtain wall).
Revit fails to explicitly teach searching for each end point of the 1D initial element an analysis plane fulfilling a second set of rules; creating, in response to finding an analysis plane fulfilling a second set of rules, for the corresponding end point an analysis node to the 20intersection of the two analysis planes and one of the found one or more analysis planes;
Creating, in response to not finding an analysis plane fulfilling the second set of rules, for the corresponding end point an analysis node by projecting the end point to the intersection 
However ArchiCAD teaches, searching for each end point of the 1D initial element an analysis plane fulfilling a second set of rules; creating, in response to finding an analysis plane fulfilling a second set of rules, for the corresponding end point an analysis node to the 20intersection of the two analysis planes (Page 534 discloses When one of these selection dots encounters a node, anchor point or edge of another element, where the cursor changes its shape to indicate a special relation, that selection dot becomes larger, showing that the element is attracted to the sensitive point. You can then click to join the two, elements without having to place the cursor at the actual joining point);
if not found, creating for the corresponding end point an analysis node by projecting the end point to the intersection of the two analysis planes; (Page 583 discloses you can add new nodes to elements using the pet palette. Adding a node to a straight linear element creates an additional element. Adding a node to a polygon-type element increases the number of its edges. In the 3D Window, you can add nodes only to polygonal elements. To add a node to an element: 1. Select the element. 2. Click an edge of the element to bring up the pet palette. 3. Choose the Insert new node icon. 4. Click to define the location of the new node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of creating analysis elements based on intersections of analysis planes as taught by Revit with creating the analysis nodes based on the end points as taught by ArchiCAD. The motivation to combine would be 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUNIT RAJESH MEHTA whose telephone number is (571)272-8690.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Riva can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.R.M./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128